PER CURIAM.
The appellant, herein referred to as the defendant, was convicted in the District Court of the United States for the Southern District of West Virginia, in April, .1934. The indictment against the defendant contained two counts; the first charging possession of a stolen automobile in violation of the National Motor Vehicle Theft Act (18 USCA § 408), and the second charging the transportation of the same automobile. At the trial, after evidence w-as hoard, the jury brought in a verdiet of guilty and the judge below fined *1000the defendant $1,000 and sentenced him to five years imprisonment, from which judgment this appeal was brought.
An examination of the record shows that there was ample evidence to justify the verdict of the jury.
The charge of the trial judge, read as a whole, was fair to the defendant. That part of the charge, to which attention is called in the brief on behalf of the defendant as being erroneous, was not objected to at the time and cannot now be considered here. Certainly the rights of the defendant were not prejudiced.
There was no harmful error in the trial, and the judgment is accordingly affirmed.